PER CURIAM.
We affirm appellant’s judgment of conviction on Count I, sexual activity with a child, and Count II, lewd assault. However, we reverse appellant’s sixteen-year aggregate sentence on both counts because, as the state concedes, it is an improper general sentence. See Parks v. State, 765 So.2d 35 (Fla.2000); Carter v. State, 689 So.2d 455 (Fla. 5th DCA 1997); Cruz v. State, 674 So.2d 802 (Fla. 3d DCA 1996). Additionally, the sixteen-year sentence on Count II unlawfully exceeds the statutory maximum of fifteen years for that offense and is greater than the lowest permissible sentence on appellant’s sentencing guidelines scoresheet. '§§ 800.04, 775.082(3)(c), 921.0024(2), Fla. Stat. (2000).
REVERSED and REMANDED for further proceedings.
POLEN, C.J., STEVENSON and TAYLOR, JJ., concur.